 1                                                                       JS-6
 2

 3

 4

 5

 6

 7

8                            UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   C.E.W., by and through his Guardian Ad     Case No.: 8:18-00517 ADS
     Litem,
12
                        Plaintiff,
13
                        v.                      JUDGMENT OF DISMISSAL
14
     ANDREW M. SAUL1, Commissioner of
15   Social Security,

16                      Defendant.

17

18

19

20

21

22

23   1The complaint, and thus the docket, do not name the Commissioner of Social Security.
     On June 17, 2019, Saul became the Commissioner. Thus, he is automatically substituted
24
     as the defendant under Federal Rule of Civil Procedure 25(d).


                                              -1-
 1          In accordance with the Memorandum Opinion and Order, Dkt. No. 34, filed

 2   concurrently herewith,

 3          IT IS ORDERED AND ADJUDGED that the decision of the Commissioner of

 4   Social Security is affirmed, and this action is dismissed with prejudice.

 5

 6   DATE: March 30, 2020

 7
                                              /s/ Autumn D. Spaeth
8                                       THE HONORABLE AUTUMN D. SPAETH
                                        United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                 -2-
